Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-22 are pending in the present application. Claims 1, 11, and 16 have been amended. Claim 21 and 22 are newly added.

Response to Arguments
The applicant’s arguments filed October 8th, 2021 have been fully considered, but are not persuasive.

	Per the applicant’s argument that: The cited art does not teach receiving a query to search a database, the query comprising a predicate for filtering blobs in the database utilizing a user-defined-function (UDF), the UDF being a predefined function for extracting data from each blob, the filtering requiring utilizing the UDF to determine if the blobs satisfy a condition in the predicate.

The examiner thanks the applicant for their response. The applicant’s arguments are directed to newly amended portions of the claim. 

	Per the applicant’s argument that: The cited art does not teach determining a PP sequence of one or more probabilistic predicates (PP) based on the predicate, each PP being a binary classifier associated with a respective clause, the PP calculating a PP-blob probability that each blob satisfies the clause, the PP sequence defining an expression to combine the PPs of the PP sequence based on the predicate.

	The examiner thanks the applicant for their response. The applicant claims that “Kang is silent with reference to determining a PP sequence of one or more probabilistic predicates (PP) based on the predicate, as claimed, where the PP sequence defines an expression to combine the PPs of the PP sequence based on the predicate. Kang is silent with reference to an expression for combining PPs based on the predicate.” The examiner respectfully disagrees. The examiner notes that, as stated in the claim, a probabilistic predicate is equivalent to a binary classifier. Kang’s specialized models are equivalent to binary classifiers, and thus also equivalent to the claimed probabilistic predicates. Kang’s specialized models furthermore are organized in a cascade (i.e., sequence) based on classifying a predicate (e.g., “no human” or “human”). Taken as a whole, Kang’s cascade defines a logical expression combining the specialized models based on the predicate: e.g., IF ((Specialized Model 1 Chigh) OR (Specialized Model 2 Chigh)) THEN HUMAN) (See Page 3, right column, paragraph 3, "First, NOSCOPE trains specialized models (Section 4) that perform classification tasks. For example, while detecting humans with perfect accuracy in all frames may require running the full reference model, we show that a much smaller NN can output a confidence value c that lets us safely label a frame as "no human" if it is below some threshold clow, label it as "human" if c>chigh, and pass the frame to the full NN if it is unsure (i.e., clow<c<chigh)."). Thus, Kang discloses every element of the claim.

Per the applicant’s argument that: The cited art does not teach determining which blobs have a blob probability greater than or equal to an accuracy threshold; discarding, from the search, the blobs with the blob probability less than the accuracy threshold; and executing the database query over the blobs that have not been discarded, the database search utilizing the UDF.

The examiner thanks the applicant for their response. As the applicant has noted, the cited portion of the prior art refers to settings of Kang’s models, rather than specific blob thresholds. However, Kang uses the cited input accuracy requirements to set thresholds (δdiff , clow, and chigh) that are applied to each blob. The examiner sees the model’s confidence in the presence of a given target as equivalent to a blob probability that the blob satisfies the aforementioned logical expression. The examiner further notes that Kang discards search results as not containing the target based on being below the confidence threshold clow, and returns search results, from the database being searched, of the targets satisfying the set probability requirements. Thus, the prior art of record discloses each element of the claim.

Per the applicant’s argument that: The cited art does not teach that the UDF includes one or more feature extractors and one or more classifiers, wherein each PP operates on the blobs in the database without using the feature extractors and the classifiers of the UDF.

The examiner thanks the applicant for their response. The examiner notes that the definition of the UDF as claimed in claim 1 has been amended. As such, the applicant’s arguments are directed to newly amended portions of the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8-14, and 16-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by “NoScope: Optimizing Neural Network Queries over Video at Scale” to Kang et al (hereinafter “Kang”).

As per claim 1, Kang teaches A method comprising: receiving a query to search a database, the query comprising a predicate for filtering blobs in the database utilizing a user-defined-function (UDF), the UDF being a predefined function for extracting data from each blob, the filtering requiring utilizing the UDF to determine if the blobs satisfy a condition in the predicate (Page 1, right column, 3rd paragraph, “Given a query consisting of a target video, object to detect, and reference pre-trained neural network (e.g., webcam inTaipei, buses, YOLOv2 [79]), NOSCOPE automatically searches for and trains a sequence, or cascade [90], of models that preserves the accuracy of the reference network but are specialized to the target query.” Page 3, right column, 2nd paragraph, “In NOSCOPE, users input queries by selecting a target object class (e.g., one of the 9000 classes recognized by YOLO9000, such as humans, cars, and buses [79]) as well as a target video. Subsequently, NOSCOPE outputs the time intervals in the video when an object of the specified class was visible according to a given reference model, or full-;
determining a PP sequence of one or more probabilistic predicates (PP) based on the predicate, each PP being a binary classifier associated with a respective clause, the PP calculating a PP-blob probability that each blob satisfies the clause, the PP sequence defining an expression to combine the PPs of the PP sequence based on the predicate (Page 2, left column, paragraph 2 “Thus, NOSCOPE instead performs model specialization, using the full NN to generate labeled training data (i.e., examples) and subsequently training smaller NNs that are tailored to a given video stream and to a smaller class of objects. NOSCOPE then executes these specialized models, which are up to 340 faster than the full NN, and consults the full NN only when the specialized models are uncertain (i.e., produce results with confidence below an automatically learned threshold).” Page 3, right column, paragraph 3, “First, NOSCOPE trains specialized models (Section 4) that perform classification tasks. For example, while detecting humans with perfect accuracy in all frames may require running the full reference model, we show that a much smaller NN can output a confidence value c that lets us safely label a frame as “no human” if it is below some threshold clow, label it as “human” if c>chigh, and pass the frame to the full NN if it is unsure (i.e., clow<c<chigh).” Examiner Note: Kang’s smaller neural network classifiers are seen as equivalents to the binary classifiers of the instant application.);
performing the PP sequence to determine a blob probability that the blob satisfies the expression, the blob probability based on the PP-blob probabilities and the expression, wherein performing the PP sequence does not utilize the UDF for determining the blob probability (Page 3, right column, paragraph 3 “NOSCOPE uses two types of models. First, NOSCOPE trains specialized models (Section 4) that perform classification tasks. For example, while detecting humans with perfect accuracy in all frames may require running the full reference model, we show that a much smaller NN can output a confidence value c that lets us safely label a frame as “no human” if it is below some threshold clow, label it as “human” if c> chigh, and pass the frame to the full NN if it is unsure (i.e., clow < c< chigh).” Page 3, right column, para 4 “Finally, to automatically search for and configure these models NOSCOPE includes a cost-based optimizer (Section 6) that learns an efficient configuration of filters for each query to achieve the target accuracy level (i.e., false positive and false negative rates). As discussed in Section 1, we have found (and empirically demonstrate) that customizing cascades for each video is critical for performance.” Examiner Note: The examiner sees Kang’s confidence value as equivalent to the blob probability of the instant application. The examiner further notes that Kang’s confidence value is produced by the smaller “specialized” models, not the reference pre-defined network.);
determining which blobs have a blob probability greater than or equal to an accuracy threshold (Page 3, right column, paragraph 3 “NOSCOPE uses two types of models. First, NOSCOPE trains specialized models (Section 4) that perform classification tasks. For example, while detecting humans with perfect accuracy in all frames may require running the full reference model, we show that a much smaller NN can output a confidence value c that lets us safely label a frame as “no human” if it is below some threshold clow, label it as “human” if c> chigh, and pass the frame to the full NN if it is unsure (i.e., clow < c< chigh).” Page 5, section 6, left column “The CBO takes as input a video as well as target accuracy values, FP  and FN , for the false positive rate and false negative rate, respectively.”);
discarding, from the search, the blobs with the blob probability less than the accuracy threshold (Page 3, right column, paragraph 3 “NOSCOPE uses two types of models. First, NOSCOPE trains specialized models (Section 4) that perform classification tasks. For example, while detecting humans with perfect accuracy in all frames may require running the full reference model, we show that a much smaller NN can output a confidence value c that lets us safely label a frame as “no human” if it is below some threshold clow, label it as “human” if c> chigh, and pass the frame to the full NN if it is unsure (i.e., clow < c< chigh).” Fig. 1. Examiner Note: The “Query Output” of figure 1 demonstrates only frames with a “bus” as output, and thus the system has discarded frames below a confidence threshold.);
executing the database query over the blobs that have not been discarded, the database search utilizing the UDF (Page 2, paragraph 2, left column, “Thus, NOSCOPE instead performs model specialization, using the full NN to generate labeled training data (i.e., examples) and subsequently training smaller NNs that are tailored to a given video stream and to a smaller class of objects. NOSCOPE then executes these specialized models, which are up to 340 faster than the full NN, and consults the full NN only when the specialized models are uncertain (i.e., produce results with confidence below an automatically learned threshold).” Page 3, right column, paragraph 2, “When first provided a new video, NOSCOPE applies the reference model to a subset of the video, generating labeled examples. Using these examples, NOSCOPE searches for and learns a cascade of cheaper models to accelerate the query on the specific video. NOSCOPE subsequently runs the cascade over the remainder of the video, stopping computation at the cheapest layer of the cascade as soon as it is confident.” Page 3, Right column, para 3 “NOSCOPE uses two types of models. First, NOSCOPE trains specialized models (Section 4) that perform classification tasks. For example, while detecting humans with perfect accuracy in all frames may require running the full reference model, we show that a much smaller NN can output a confidence value c that lets us ; and
providing results of the database search (Fig. 1, “Query Output”).

As per claim 2, Kang teaches The method as recited in claim 1, wherein the blob is one of an image, a video, or a text document, wherein each PP performs a binary classification to determine if the blob meets the clause of the PP (Fig. 1. Examiner Note: Kang’s “target video” is equivalent to “blob”, and the figure demonstrates that the NOSCOPE system classifies video frames according to the binary classification of “is bus”).

As per claim 3, Kang teaches The method as recited in claim 1, wherein the query includes the accuracy threshold, wherein each PP is associated with a PP accuracy, cost of executing the PP, and a reduction rate (Page 2, left column, paragraph 4, “Even setting the thresholds in the cascade represents trade-off: should we make a difference detector’s threshold less aggressive to reduce its false negative rate, or should we make it more aggressive to eliminate more frames early in the pipeline and avoid calling a more expensive model?” Page 3, “NoScope Queries and Goal” “NOSCOPE allows users to specify a target accuracy in the form of false positive and false negative rates and aims to maximize throughput subject to staying within these rates.” Page 4, left column, paragraph 6, “Beyond configuring and learning a specialized model, NOSCOPE also selects two thresholds on the specialized model’s confidence c: clow is the threshold at below which .

As per claim 4, Kang teaches The method as recited in claim 3, wherein determining the PP sequence further includes: selecting PPs, from an available pool of PPs, based on: the accuracy threshold in the query and the cost, PP accuracy, and reduction rates of PPs in the available pool of PPs (Page 2, left column, last paragraph, “To solve this problem, NOSCOPE performs inference-optimized model search using a cost-based optimizer that automatically finds a fast model cascade for a given query and accuracy target. The optimizer applies candidate models to training data, then computes the optimal thresholds for each combination of models using an efficient linear parameter sweep through the space of feasible thresholds.” Page 2, right column, “2. New techniques for a) neural network model specialization based on a given video and query; b) fast difference detection across frames; and c) cost-based optimization to automatically identify the fastest cascade for a given accuracy target.” Page 4, left column, paragraph 4, “As we discuss in Section 6, NOSCOPE performs automated model search by varying several parameters of the specialized models, including the number of convolutional layers (2 or 4), number of convolution units in the base layer (32 or 64), and number of neurons in the dense layer (32, 64, 128 or 256). As .

As per claim 8, Kang teaches The method as recited in claim 1, further comprising: analyzing queries received to search the database (Page 1, right column, bottom paragraph “Given a query consisting of a target video, object to detect, and reference pre-trained neural network (e.g., webcam in Taipei, buses, YOLOv2 [79]), NOSCOPE automatically searches for and trains a sequence, or cascade [90], of models that preserves the accuracy of the reference network but are specialized to the target query”);
selecting PPs based on the analyzed queries (Page 2, Left column, first paragraph, “That is, instead of simply running the reference NN over the target video, NOSCOPE searches for, learns, and executes a query-specific pipeline of cheaper models that approximates the reference model to a specified target accuracy.”); and
training the selected PPs (Page 2, left column, first paragraph, “That is, instead of simply running the reference NN over the target video, NOSCOPE searches for, learns, and executes a query-specific pipeline of cheaper models that approximates the reference model to a specified target accuracy.”).

As per claim 9, Kang teaches The method as recited in claim 1, wherein the UDF includes one or more feature extractors and one or more classifiers, wherein each PP operates on the blobs in the database without using the feature extractors and the classifiers of the UDF (Page 1, right column, bottom paragraph “Given a query consisting of a target video, object to detect, and reference pre-trained neural network (e.g., webcam in Taipei, buses, YOLOv2 [79]), NOSCOPE automatically searches for and trains a sequence, or cascade [90], of models that .

As per claim 10, Kang teaches The method as recited in claim 1, wherein each PP is a classifier trained with labeled data for a plurality of training blobs (Page 2, left column, paragraph 2, “Thus, NOSCOPE instead performs model specialization, using the full NN to generate labeled training data (i.e., examples) and subsequently training smaller NNs that are tailored to a given video stream and to a smaller class of objects. NOSCOPE then executes these specialized models, which are up to 340 faster than the full NN, and consults the full NN only when the specialized models are uncertain (i.e., produce results with confidence below an automatically learned threshold).”).


Claim 11 is a system claim corresponding to method claim 1. Claim 11 requires a memory comprising instructions; and one of more computer processors, wherein the instructions, when executed by the one or more computer processors, cause the one or more computer processors to perform operations. Kang teaches a memory comprising instructions (Section 7, Implementation, “We implemented a NOSCOPE prototype in C++ and TensorFlow (for the actual inference tasks), and Python (for the NOSCOPE CBO). We optimized the code by parallelizing many of the CPU-intensive operations over multiple cores, using vectorized libraries, and batching data for computations on the GPU; we provide our code as open source”); and one of more computer processors, wherein the instructions, when executed by the one or more computer processors, cause the one or more computer processors to perform operations… Our CBOis written in Python, and ; and one of more computer processors, wherein the instructions, when executed by the one or more computer processors, cause the one or more computer processors to perform operations (Section 7, Implementation, “We implemented a NOSCOPE prototype in C++ and TensorFlow (for the actual inference tasks), and Python (for the NOSCOPE CBO). We optimized the code by parallelizing many of the CPU-intensive operations over multiple cores, using vectorized libraries, and batching data for computations on the GPU”). Claim 11 is rejected for the same reasons as claim 1.

Claim 12 is a system claim corresponding to method claim 2. Claim 12 is rejected for the same reasons as claim 2.

Claim 13 is a system claim corresponding to method claim 3. Claim 13 is rejected for the same reasons as claim 3.

Claim 14 is a system claim corresponding to method claim 4. Claim 14 is rejected for the same reasons as claim 4.

Claim 16 is a non-transitory machine-readable storage medium claim corresponding to method claim 1. Claim 16 requires a non-transitory machine-readable storage medium including instructions that, when executed by a machine, cause the machine to perform operations. Kang a non-transitory machine-readable storage medium including instructions that, when executed by a machine, cause the machine to perform operations (Section 7, Implementation, “We implemented a NOSCOPE prototype in C++ and TensorFlow (for the actual inference tasks), and Python (for the NOSCOPE CBO). We optimized the code by parallelizing many of the CPU-intensive operations over multiple cores, using vectorized libraries, and batching data for computations on the GPU; we provide our code as open source”); and one of more computer processors, wherein the instructions, when executed by the one or more computer processors, cause the one or more computer processors to perform operations… Our CBOis written in Python, and calls our C++ code for difference detectors and NNs when obtaining training data. As described in Section 6, the cost of the CBO itself is relatively small. The bulk of the runtime is spent training the specialized NN models on its input data. We used YOLOv2 [80] as our reference model. We pre-load the YOLOv2 NN parameters onto the GPU and keep it in memory across evaluations to avoid reloading this large model both at optimization time and at inference time.”). Claim 16 is rejected for the same reasons as claim 1.

Claim 17 is a non-transitory machine-readable storage medium claim corresponding to method claim 2. Claim 17 is rejected for the same reasons as claim 2.

Claim 18 is a non-transitory machine-readable storage medium claim corresponding to method claim 3. Claim 18 is rejected for the same reasons as claim 3.

Claim 19 is a non-transitory machine-readable storage medium claim corresponding to method claim 4. Claim 19 is rejected for the same reasons as claim 4.

As per claim 22, Kang teaches The method as recited in claim 1, wherein the PP is agnostic to a functionality of the UDF bypassed by the PP (Page 3, section 4, “The first key technique in NOSCOPE is the use of specialized models: smaller models that faithfully mimic the behavior of a reference model on a particular task. Generic NNs can classify or detect thousands of classes, and the generality of these methods naturally leads to costly inference. Specialized models forego the full generality of a generic, reference model but mimic its behavior on a subset of tasks the generic model can perform.” Examiner Note: The examiner recognizes that Kang’s specialized models are at least agnostic to those classification tasks that are not contained within their specific subset of learned tasks.).


Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-7, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over “NoScope: Optimizing Neural Network Queries over Video at Scale” to Kang et al (hereinafter “Kang”) in view of U.S. Pub. No. 7617183 B1 to Harvey (hereinafter “Harvey”).

As per claim 5, Harvey teaches The method as recited in claim 1, wherein the expression includes a logical OR operation of a first clause of a first PP and a second clause of a second PP, wherein performing the PP sequence further includes (Abstract, “A method of processing a database service query is provided. In one embodiment, the method includes receiving a service query, applying principles of logic to the service query to obtain a sum of terms, evaluating each term as one or more separate SQL instructions, and executing each separate SQL instruction. Preferably, the sum of terms is additionally expanded to remove NOT operators, using for example Boolean logic.” Column 5, lines 1-8, “Using known translation techniques equation 201 can be translated into an SQL instruction which, by inspection, could be degenerated into a nested set of SQL instructions using AND, OR and NOT operators. However, this is a general technique that results in slow performance. On a multimillion row table, it could take hours to execute an instruction, such as the search instruction represented by expression 201.” Column 5, Lines 34-46, 
1: P OR Q
2: P OR (Q AND (True)) Identity
3: P OR (Q AND (P OR ~P)) Negation
4: P OR ((Q AND ~P) OR (Q AND P)) Distributive
5: (P OR (Q AND P)) OR (Q AND ~P) Associative
6: P OR (Q AND ~P) Absorption):
executing the first PP to generate a first set of passing blobs  that meet the first clause and a first set of failing blobs that do not meet the first clause (Abstract, “A method of processing a database service query is provided. In one embodiment, the method includes receiving a service query, applying principles of logic to the service query to obtain a sum of terms, evaluating each term as one or more separate SQL instructions, and executing each separate SQL instruction. ;
executing the second PP on the first set of failing blobs to generate a second set of passing blobs that meet the second clause and a second set of failing blobs that do not meet the second clause (Column 6, Lines 41-56, “Looking at FIG. 3, in a mathematical sense, if we are evaluating A.!B.!C, we can evaluate all of A, then subtract AC, then subtract AB. But this means graphically we have subtracted ABC twice (once in the AB subtraction and once in the AC subtraction). This is why mathematically ABC is again added in. In the present application, however, in executing service queries, results are listed, and it is realised that AC and AB have an overlapping portion called ABC. This overlap is considered a duplicate because the results found by ABC have already been listed in AC and AB and thus they do not need to be again listed. The results of ABC are therefore not listed. Nor does the term ABC need to be evaluated as it will not be listed (added back in as was the case in the mathematical explanation). Each of these operations, A, AC, AB, ; and
continuing the PP sequence with a union of the first set of passing  blobs and the second set of passing blobs (Column 6, Lines 41-56, “Looking at FIG. 3, in a mathematical sense, if we are evaluating A.!B.!C, we can evaluate all of A, then subtract AC, then subtract AB. But this means graphically we have subtracted ABC twice (once in the AB subtraction and once in the AC subtraction). This is why mathematically ABC is again added in. In the present application, however, in executing service queries, results are listed, and it is realised that AC and AB have an overlapping portion called ABC. This overlap is considered a duplicate because the results found by ABC have already been listed in AC and AB and thus they do not need to be again listed. The results of ABC are therefore not listed. Nor does the term ABC need to be evaluated as it will not be listed (added back in as was the case in the mathematical explanation). Each of these operations, A, AC, AB, some of which include AND operators can be evaluated separately and can be flattened out, without the need for subselects.” Examiner Note: This limitation executes the “OR” of the ‘OR’ equivalent “P OR (Q AND ~P)”.).

Kang and Harvey are analogous art because they are both directed towards efficient database searching. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kang’s NOSCOPE search and classification system with Harvey’s query optimization. The modification would have been obvious to one of ordinary skill in the art because they would have been motivated to increase computational efficiency of the system, which can be accomplished by optimizing user queries prior to search (Harvey, Column 1, lines 13-43).

As per claim 6, Harvey teaches The method as recited in claim 1, wherein the expression includes a logical AND   operation of a third clause of a third PP and a fourth clause of a fourth PP, wherein performing the PP sequence further includes (Abstract, “A method of processing a database service query is provided. In one embodiment, the method includes receiving a service query, applying principles of logic to the service query to obtain a sum of terms, evaluating each term as one or more separate SQL instructions, and executing each separate SQL instruction. Preferably, the sum of terms is additionally expanded to remove NOT operators, using for example Boolean logic.” Column 5, lines 1-8, “Using known translation techniques equation 201 can be translated into an SQL instruction which, by inspection, could be degenerated into a nested set of SQL instructions using AND, OR and NOT operators. However, this is a general technique that results in slow performance. On a multimillion row table, it could take hours to execute an instruction, such as the search instruction represented by expression 201.” Column 5, Lines 34-46, “By applying known principles of logic (e.g., DeMorgan's theorem) to simplify the complex expression representing the service query, the OR operators have been pushed to the top and the AND operators have been pushed below the OR operators. In other words, in a relatively complex expression representing a service query, an inner nested OR operator gets multiplied out or expanded so that it `pops` to the top. The method according to the present application can then remove the OR operators by processing (or evaluating) each term separately. In this manner, a relatively complex expression, such as expression 201, can be expanded out and executed separately so as to avoid nested SQL OR instruction performance liabilities.” Examiner Note: Harvey teaches receiving a Boolean operator in a query, and adjusting that query to a logical equivalent that is more efficient to apply to a database. When applied to Kang’s system, which accepts Boolean queries, the resulting system would create specialized models for the adjusted query using logical equivalents of 
1: P AND Q AND R
2: P AND P AND P AND Q AND Q AND R (Tautology)
3: P AND (P AND Q) AND (P AND Q AND R) (Associative)):
executing the third PP to generate a third set of passing blobs that meet the third clause and a third set of failing blobs that do not meet the third clause (Abstract, “A method of processing a database service query is provided. In one embodiment, the method includes receiving a service query, applying principles of logic to the service query to obtain a sum of terms, evaluating each term as one or more separate SQL instructions, and executing each separate SQL instruction. Preferably, the sum of terms is additionally expanded to remove NOT operators, using for example Boolean logic.” Column 6, Lines 41-56, “Looking at FIG. 3, in a mathematical sense, if we are evaluating A.!B.!C, we can evaluate all of A, then subtract AC, then subtract AB. But this means graphically we have subtracted ABC twice (once in the AB subtraction and once in the AC subtraction). This is why mathematically ABC is again added in. In the present application, however, in executing service queries, results are listed, and it is realised that AC and AB have an overlapping portion called ABC. This overlap is considered a duplicate because the results found by ABC have already been listed in AC and AB and thus they do not need to be again listed. The results of ABC are therefore not listed. Nor does the term ABC need to be evaluated as it will not be listed (added back in as was the case in the mathematical explanation). Each of these operations, A, AC, AB, some of which include AND operators can be evaluated separately and can be flattened out, without the need for subselects.” Examiner Note: This limitation executes the “P” portion of the “AND” equivalent “P AND (P AND Q) AND (P AND Q AND R)”.);
executing the fourth PP on the third set of passing blobs to generate a fourth set of passing blobs that meet the fourth clause and a fourth set of failing blobs that do not meet the fourth clause (Abstract, “A method of processing a database service query is provided. In one embodiment, the method includes receiving a service query, applying principles of logic to the service query to obtain a sum of terms, evaluating each term as one or more separate SQL instructions, and executing each separate SQL instruction. Preferably, the sum of terms is additionally expanded to remove NOT operators, using for example Boolean logic.” Column 6, Lines 41-56, “Looking at FIG. 3, in a mathematical sense, if we are evaluating A.!B.!C, we can evaluate all of A, then subtract AC, then subtract AB. But this means graphically we have subtracted ABC twice (once in the AB subtraction and once in the AC subtraction). This is why mathematically ABC is again added in. In the present application, however, in executing service queries, results are listed, and it is realised that AC and AB have an overlapping portion called ABC. This overlap is considered a duplicate because the results found by ABC have already been listed in AC and AB and thus they do not need to be again listed. The results of ABC are therefore not listed. Nor does the term ABC need to be evaluated as it will not be listed (added back in as was the case in the mathematical explanation). Each of these operations, A, AC, AB, some of which include AND operators can be evaluated separately and can be flattened out, without the need for subselects.” Examiner Note: This limitation executes the “P AND Q” portion of the “AND” equivalent “P AND (P AND Q) AND (P AND Q AND R)”.); and
continuing the PP sequence with the fourth set of passing blobs (Column 6, Lines 41-56, “Looking at FIG. 3, in a mathematical sense, if we are evaluating A.!B.!C, we can evaluate all of A, then subtract AC, then subtract AB. But this means graphically we have subtracted ABC twice (once in the AB subtraction and once in the AC subtraction). This is why mathematically ABC is again added in. In the present application, however, in executing service queries, results are listed, .
Kang and Harvey are analogous art because they are both directed towards efficient database searching. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kang’s NOSCOPE search and classification system with Harvey’s query optimization. The modification would have been obvious to one of ordinary skill in the art because they would have been motivated to increase computational efficiency of the system, which can be accomplished by optimizing user queries prior to search (Harvey, Column 1, lines 13-43).

As per claim 7, Harvey teaches The method as recited in claim 1, wherein the expression includes a logical NOT operation of a fifth clause, wherein determining the PP sequence further includes (Abstract, “A method of processing a database service query is provided. In one embodiment, the method includes receiving a service query, applying principles of logic to the service query to obtain a sum of terms, evaluating each term as one or more separate SQL instructions, and executing each separate SQL instruction. Preferably, the sum of terms is additionally expanded to remove NOT operators, using for example Boolean logic.” Column 5, lines :
selecting between executing a fifth PP associated with the fifth clause or executing a sixth PP associated with a clause that is a logical NOT of the fifth clause (Abstract, “A method of processing a database service query is provided. In one embodiment, the method includes receiving a service query, applying principles of logic to the service query to obtain a sum of terms, evaluating each term as one or more separate SQL instructions, and executing each separate SQL instruction. Preferably, the sum of terms is additionally expanded to remove NOT operators, using for example Boolean logic.” Column 5, lines 49-65, “If a term with one or more NOT operators is to be flattened, the method according to the present application preferably rewrites the .

Kang and Harvey are analogous art because they are both directed towards efficient database searching. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kang’s NOSCOPE search and classification system with Harvey’s query optimization. The modification would have been obvious to one of ordinary skill in the art because they would have been motivated to increase computational 

Claim 15 is a system claim corresponding to method claim 5. Claim 15 requires a memory comprising instructions; and one of more computer processors, wherein the instructions, when executed by the one or more computer processors, cause the one or more computer processors to perform operations. Kang teaches a memory comprising instructions (Section 7, Implementation, “We implemented a NOSCOPE prototype in C++ and TensorFlow (for the actual inference tasks), and Python (for the NOSCOPE CBO). We optimized the code by parallelizing many of the CPU-intensive operations over multiple cores, using vectorized libraries, and batching data for computations on the GPU; we provide our code as open source”); and one of more computer processors, wherein the instructions, when executed by the one or more computer processors, cause the one or more computer processors to perform operations… Our CBOis written in Python, and calls our C++ code for difference detectors and NNs when obtaining training data. As described in Section 6, the cost of the CBO itself is relatively small. The bulk of the runtime is spent training the specialized NN models on its input data. We used YOLOv2 [80] as our reference model. We pre-load the YOLOv2 NN parameters onto the GPU and keep it in memory across evaluations to avoid reloading this large model both at optimization time and at inference time.”); and one of more computer processors, wherein the instructions, when executed by the one or more computer processors, cause the one or more computer processors to perform operations (Section 7, Implementation, “We implemented a NOSCOPE prototype in C++ and TensorFlow (for the actual inference tasks), and Python (for the NOSCOPE CBO). We optimized the code by parallelizing many of the CPU-intensive operations over multiple cores, using vectorized libraries, and batching data for computations on the GPU”). Claim 15 is rejected for the same reasons as claim 5.

Claim 20 is a non-transitory machine-readable storage medium claim corresponding to method claim 5. Claim 20 requires a non-transitory machine-readable storage medium including instructions that, when executed by a machine, cause the machine to perform operations. Kang teaches a non-transitory machine-readable storage medium including instructions that, when executed by a machine, cause the machine to perform operations (Section 7, Implementation, “We implemented a NOSCOPE prototype in C++ and TensorFlow (for the actual inference tasks), and Python (for the NOSCOPE CBO). We optimized the code by parallelizing many of the CPU-intensive operations over multiple cores, using vectorized libraries, and batching data for computations on the GPU; we provide our code as open source”); and one of more computer processors, wherein the instructions, when executed by the one or more computer processors, cause the one or more computer processors to perform operations… Our CBOis written in Python, and calls our C++ code for difference detectors and NNs when obtaining training data. As described in Section 6, the cost of the CBO itself is relatively small. The bulk of the runtime is spent training the specialized NN models on its input data. We used YOLOv2 [80] as our reference model. We pre-load the YOLOv2 NN parameters onto the GPU and keep it in memory across evaluations to avoid reloading this large model both at optimization time and at inference time.”). Claim 20 is rejected for the same reasons as claim 5.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over “NoScope: Optimizing Neural Network Queries over Video at Scale” to Kang et al (hereinafter “Kang”) in view of US 20070214131 A1 to Cucerzan et Zhuang (hereinafter “Cucerzan”).

As per claim 21, Kang thus far teaches The method of claim 1. 

Kang teaches analyzing a query, but does not explicitly disclose further comprising: analyzing search queries received from users to identify common conditions in the search queries.

Cucerzan teaches further comprising: analyzing search queries received from users to identify common conditions in the search queries ([0082] “The query term(s) of a previous, current, and/or next query are associated, at 1010. One or more query term(s) from other sessions are obtained, at 1012. These one or more query term(s) can be received from previous users (either different or the same as the current user) that utilized a common search engine, for example. A frequency of related or associated search term(s) is ascertained, at 1014. The frequency of term(s) can be utilized to re-rank the search results and to present the re-ranked search terms to the user.” [0084] “At 1106, a word distribution is ascertained to determine the commonality of an initial query with related queries. A frequency of the word distribution is determined, at 1108. The frequency is utilized to re-rank search results and to present such re-ranked search results to a user from which the initial query was received.” Examiner Note: Kang teaches conditions and queries, as explained above. Cucerzan teaches analyzing search queries for common terms. When Cucerzan is applied to Kang, the resulting system would analyze search queries received from users to identify common conditions in the search queries.).

Kang and Cucerzan are analogous art because they are both directed towards efficient database searching. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kang’s NOSCOPE search and classification system with Cucerzan’s query analysis. The modification would have been obvious to .



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Pub. No. 20180218031 A1 to Wong et Baker, U.S. Pub. No. 20180329953 A1 to Weld et al, U.S. Pub. No. 20120072414 A1 to Xin, “SCOPE: Easy and Efficient Parallel Processing .
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL G SMITH whose telephone number is (571)272-9730. The examiner can normally be reached M-F 9:30-18:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on 5712729767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully Submitted,
/P.G.S./            Examiner, Art Unit 2126      
/ANN J LO/            Supervisory Patent Examiner, Art Unit 2126